DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot, in view of the new grounds of rejection set forth below, citing the new reference LI.  Please see rejection below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #98, Agenda item 10.3.1.6, R2-1705519 (cited in Applicant’s IDS, hereinafter .
As to claim 1, a method by a transmitter to transmit information in a communication system, the method comprising: 
receiving information for allocating a transmission resource (Sections 3.1 and 3.2, disclosing being allocated a transport block size); 
identifying at least one data unit corresponding to at least one logical channel (Section 3.1, disclosing identifying all the data respectively in each of the logical channels LC1-3 as in Figs. 2a and 2b, e.g., item 1 corresponding to LC1 in Fig. 2a and item 1 corresponding to LC2 in Fig. 2b, and place each such item in the transport block, each such item, e.g., item 1 corresponding to LC1 in Fig. 2a and item 1 corresponding to LC2 in Fig. 2b, teaching “at least one data unit corresponding to at least one logical channel”; similarly with Section 3.2 and Fig. 3, i.e., all the data in one of LC1-3, based on priority); 
determining a size of a data unit of the at least one logical channel to be transmitted based on a size of the allocated transmission resources; and transmitting data to a receiver based on the determined size of the data unit. (Sections 3.1, disclosing packing all of the data of an LC that has non-negative bucket value into the allocated transport block TB, limited by the remaining available size of such allocated TB, thus the size of the data of an LC that is eventually packed into the allocated TB teaches “a size of a data unit of the at least one logical channel to be transmitted based on a size of the allocated transmission resources”; Section 3.2, similarly, disclosing packing all of the data of a LC, based on priority, into the allocated TB, limited by the remaining available size of such allocated TB, thus the size of the data of an LC that is eventually packed into the allocated TB teaches “a size of a data unit of the at least one logical channel to be transmitted based on a size of the allocated transmission resources”).

Loehr I discloses “receiving information for allocating at least two transmission resources” (paragraphs 94-96, disclosing receiving multiple/two UL grants [“two transmission resources”] simultaneously, which may affect the “content of the corresponding TBs”).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of MediaTek, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA that Loehr I’s teaching of allocating two transmission resources/TBs simultaneously would be combinable with and may modify MediaTek’s teachings regarding allocation for one transmission resource/TB to reject the limitations that feature two transmission resources/TBs, e.g., “determining a size of a data unit of the at least one logical channel to be transmitted based on a size of the allocated at least two transmission resources”.  MediaTek and Loehr I are in the same field of endeavor concerning allocation of resources for logical channels.  The suggestion or motivation would have been to improve resource allocation efficiency with wireless logical channels.  (MediaTek, Sections 1-3; Loehr I, paragraphs 1-11).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
MediaTek and Loeh do not explicitly disclose determining whether a transmission time interval TTI or a numerology corresponding to the at least two transmission resources are the same; “in case that the TTI or the numerology corresponding to the at least two transmission resources are the same”.

Determining a size of a data resource, “in case that the TTI or the numerology corresponding to the at least two transmission resources are the same” (paragraphs 12 and 13: disclosing, inter alia, “when the first BP [bandwidth part] and the second BP correspond to the same numerology [“in case that the TTI or the numerology corresponding to the at least two transmission resources are the same”] … determining ... based on a bandwidth of the first BP and a bandwidth of the second BP, a size of an RBG allocated to the first TB”, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Li, in conjunction with and to modify the combined teachings of MediaTek and Loehr I, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA to combine LI’s teaching of “Determining a size of a data resource, ‘in case that the TTI or the numerology corresponding to the at least two transmission resources are the same’”, with Mediatek and Loehr I’s combined teaching of “determining a size of a data unit of the at least one logical channel to be transmitted based on a size of the allocated at least two transmission resources” [see motivation statement above] to reject the limitation “determining a size of a data unit of the at least one logical channel to be transmitted based on a size of the allocated at least two transmission resources, in case that the TTI or the numerology corresponding to the at least two transmission resources are the same”.  This is at least because, for example, Li’s teaching of determining a size of a data resource, above, is clearly analogous to and/or corresponds to Mediatek and Loehr I’s combined teaching of determining a size of a data unit referenced above, thus rendering the referenced teachings of Li and Mediatek and 

As to claim 2,  MediaTek, Li and Loehr I teach the method as in the parent claim 1.
MediaTek further discloses allocating the at least one data unit to the allocated transmission resource based on the size of the data unit to be transmitted in the at least one logical channel. (Sections 3.1, disclosing packing all of the data of an LC that has non-negative bucket value into the allocated transport block TB, limited by the remaining available size of such allocated TB, thus the size of the data of an LC that is eventually packed into the allocated TB teaches “the at least one data unit to the allocated transmission resource based on the size of the data unit to be transmitted in the at least one logical channel”; Section 3.2, similarly, disclosing packing all of the data of a LC, based on priority, into the allocated TB, limited by the remaining available size of such allocated TB, thus the size of the data of an LC that is eventually packed into the allocated TB teaches “the at least one data unit to the allocated transmission resource based on the size of the data unit to be transmitted in the at least one logical channel”).
MediaTek does not appear to explicitly disclose “receiving information for allocating at least two transmission resources”.

Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of MediaTek, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA that Loehr I’s teaching of allocating two transmission resources/TBs simultaneously would be combinable with and may modify the MediaTek’s teachings regarding allocation for one transmission resource/TB to reject the limitations of this claim featuring two transmission resources/TBs.  MediaTek and Loehr I are in the same field of endeavor concerning allocation of resources for logical channels.  The suggestion or motivation would have been to improve resource allocation efficiency with wireless logical channels.  (MediaTek, Sections 1-3; Loehr I, paragraphs 1-11).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 3,  MediaTek, Li and Loehr I teach the method as in the parent claim 2.
MediaTek further discloses wherein a data unit of the at least one data unit and being allocable without segmentation is allocated to the allocated transmission resources based on the size of the data unit to be transmitted in the at least one logical channel. (Sections 3.1, disclosing packing all of the data of an LC that has non-negative bucket value into the allocated transport block TB, e.g., item 1 of LC1 in Fig. 2a and item 1 of LC2 in Fig. 2b, without segmentation; Section 3.2, similarly, disclosing packing all of the data of a LC, based on priority, into the allocated TB, e.g., item 1 of LC1).

Loehr I discloses “receiving information for allocating at least two transmission resources” (paragraphs 94-96, disclosing receiving multiple/two UL grants [“two transmission resources”] simultaneously, which may affect the “content of the corresponding TBs”).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of MediaTek, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA that Loehr I’s teaching of allocating two transmission resources/TBs simultaneously would be combinable with and may modify the MediaTek’s teachings regarding allocation for one transmission resource/TB to reject the limitations of this claim featuring two transmission resources/TBs.  MediaTek and Loehr I are in the same field of endeavor concerning allocation of resources for logical channels.  The suggestion or motivation would have been to improve resource allocation efficiency with wireless logical channels.  (MediaTek, Sections 1-3; Loehr I, paragraphs 1-11).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 4,  MediaTek and Loehr I teach the method as in the parent claim 3.
MediaTek further comprising segmenting a data unit of data units not allocated to the transmission resources and being not allocated based on a size of a transmission resource with a smallest size (Sections 3.1, consider the scenario where the entire pending data in LC1 is 2 times the size of allocated TB size, LC2 is ¼ the allocated TB size, and LC3 is also ¼ the allocated TB size, then in the first pass the first TB would be entirely taken up by LC1 and the remaining pending data in LC1 would be the 
MediaTek does not appear to explicitly disclose “receiving information for allocating at least two transmission resources”.
Loehr I discloses “receiving information for allocating at least two transmission resources” (paragraphs 94-96, disclosing receiving multiple/two UL grants [“two transmission resources”] simultaneously, which may affect the “content of the corresponding TBs”).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of MediaTek, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA that Loehr I’s teaching of allocating two transmission resources/TBs simultaneously would be combinable with and may modify the MediaTek’s teachings regarding allocation for one transmission resource/TB to reject the limitations of this claim featuring two transmission resources/TBs.  MediaTek and Loehr I are in the same field of endeavor concerning allocation of resources for logical channels.  The suggestion or motivation would have been to improve resource allocation efficiency with wireless logical channels.  (MediaTek, Sections 1-3; Loehr I, paragraphs 1-11).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 5,  MediaTek, Li and Loehr I teach the method as in the parent claim 2.

MediaTek does not appear to explicitly disclose “receiving information for allocating at least two transmission resources”.
Loehr I discloses “receiving information for allocating at least two transmission resources” (paragraphs 94-96, disclosing receiving multiple/two UL grants [“two transmission resources”] simultaneously, which may affect the “content of the corresponding TBs”).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of MediaTek, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA that Loehr I’s teaching of allocating two transmission resources/TBs simultaneously would be combinable with and may modify the MediaTek’s teachings regarding allocation for one transmission resource/TB to reject the limitations of this claim featuring two transmission resources/TBs.  MediaTek and Loehr I are in the same field of endeavor concerning allocation of resources for logical channels.  The suggestion or motivation would have been to improve resource allocation efficiency with wireless logical channels.  (MediaTek, Sections 1-3; Loehr I, paragraphs 1-11).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 7,  MediaTek, Li and Loehr I teach the method as in the parent claim 1.

MediaTek does not appear to explicitly disclose “receiving information for allocating at least two transmission resources”.
Loehr I discloses if transmission time interval (TTI) information and numerology information respectively corresponding to the at least two transmission resources are identical. (paragraphs 94-104, disclosing prioritizing multiple UL grants, based on TTI and numerology, teaching to a PHOSITA that UL grants with the same TTI and numerology may have the same priority).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr I, in conjunction with and to modify the combined teachings of MediaTek, to reject the limitations of this claim. IN particular, it would have been obvious to a PHOSITA that Loehr I’s teaching of allocating two transmission resources/TBs simultaneously would be combinable with and may modify the MediaTek’s teachings regarding allocation for one transmission resource/TB to reject the limitations of this claim featuring two transmission resources/TBs.  MediaTek and Loehr I are in the same field of endeavor concerning allocation of resources for logical channels.  The suggestion or motivation would have been to improve resource allocation efficiency with wireless logical channels.  (MediaTek, Sections 1-3; Loehr I, paragraphs 1-11).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 8-12 and 14, please see rejection for claims 1-5 and 7 above, respectively.

Claims 6 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #98, Agenda item 10.3.1.6, R2-1705519 (cited in Applicant’s IDS, hereinafter “MediaTek”), in view of U.S. Patent Publication No. 2018/0310308 A1 to Loehr et al. (“Loehr I”) and U.S. Patent Publication No. 20200119896 A1 to Li et al., further in view of U.S. Patent Publication No. 2018/0270839 A1 to Loehr et al. (“Loehr II”).
 As to claim 6,  MediaTek, Li and Loehr I teach the method as in the parent claim 1.
Loehr II discloses wherein the size of the data unit to be transmitted in the at least one logical channel is determined based on a prioritized bit rate (PBR) corresponding to the at least one logical channel (paragraph 4), and wherein the PBR is determined based on the information for allocating the at least two transmission resources (paragraphs 81-82).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Loehr II, in conjunction with and to modify the combined teachings of MediaTek and Loehr I, to reject the limitations of this claim. MediaTek and Loehr I and II are in the same field of endeavor concerning allocation of resources for logical channels.  The suggestion or motivation would have been to improve resource allocation efficiency with wireless logical channels.  (MediaTek, Sections 1-3; Loehr I, paragraphs 1-11; Loehr II, paragraphs 1-13).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 13, please see rejection for claim 6 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021.  The examiner can normally be reached on M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHI TANG P CHENG/Primary Examiner, Art Unit 2463